DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 02/15/2021.
Claims 38-50 are pending. 
Claims 38 and 49 are independent. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38-42, and 48-50  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Holtz J et al. "Sensorless aquisition of the rotor position angle for induction motors with arbitrary stator windings", Industry Applications conference, 2004. 39th IAS Annual Meeting. Conference Record of the 2004 IEEE Seattle, WA, USA 3-7 OCT. 2004, Piscataway, NJ, USA, IEEE, vol. 2, 3 October 2004 (2004-10-03), pages 1321-1328, XP010735176, DOI: 10.1109/IAS.2004.1348584; ISBN: 978-07803-8486-6.

Re claim 38, Holtz teaches (Figures 1 and 9) a control system for an electrical motor comprising a rotor (introduction; page 1675), a stator (introduction; page 1675) having a plurality of phase windings (Fig. 1 and introduction; page 1675), and an inverter (Fig. 1, introduction; page 1675) for applying voltage to the plurality of phase windings by connecting individual phase windings to a first or second voltage level (Fig. 1, introduction; page 1675),
the control system configured:
a) to measure a first rate of change of current (di_b(u_1); page 1678) in a first phase winding, of said plurality of phase windings, connected to the first voltage level (section III; equation (17b); di_b(u_1); page 1679);
b) to measure a second rate of change of current (di_c(u_1)) in a second, different phase winding connected to the first voltage level (section III; equation (17b); di_c(u_1); page 1679);
c) to calculate a difference between the first and second rate of change of current to obtain a first signal, A (section III; equation (17b); page 1679);
d) to repeat steps a) to c) for the first and a third phase windings and for the second and third phase windings (section III; table III; page 1679) when both phase windings are connected to the same first or second voltage level to obtain a second signal, B, and a third signal, C (section III; equations 18a-18c and Table III discloses multiple rate of change signals obtained; page 1679); and
e) to use the first, second and third signals, A, B and C, to obtain data related to a position of the rotor (section IV, part C; Fig. 9; page 1681).

Re claim 39, Holtz teaches the control system of claim 38, wherein the system is further configured to use said data related to the position of the rotor to determine the position of the rotor relative to the stator (section IV, part C; Fig. 9; page 1681), and to use the determined position to control operation of the electrical motor (section IV, part C; Fig. 9; page 1681).

Re claim 40, Holtz teaches the control system of claim 38, wherein the system is configured to measure the first and second rates of change of current substantially simultaneously (section III, second row of Table III: three rate of change of current for voltage vector u_1; page 1679).

Re claim 41, Holtz teaches the control system of claim 38, comprising at least one sensor coil located in proximity to said first and second phase windings (section IV; First and Second paragraphs; page 1680), wherein the system is configured to measure a voltage in the sensor coil to determine the first and second rates of change of current (section IV; First and Second paragraphs; page 1680).

Re claim 42, Holtz teaches the control system of claim 41, wherein the sensor coil is a Rogowski coil arranged such that a current in said first phase winding passes through the Rogowski coil in a first direction (section IV) and a current in said second phase winding passes through the Rogowski coil in a second direction opposite to the first direction (section IV), in order to calculate the difference between the first and second rate of change of current (section IV).

Re claim 48, Holtz teaches the control system of claim 39, wherein the control system is further configured to control the electrical motor by synchronising the current in the plurality of phase windings based on the determined position (section IV; Fig. 9).

Re claim 49, Holtz teaches (Figures 1 and 9) a control system for an electrical motor comprising a rotor (introduction; page 1675), a stator (introduction; page 1675) having a plurality of phase windings (Fig. 1 and introduction; page 1675), and an inverter (Fig. 1, introduction; page 1675) for applying voltage to the plurality of phase windings by connecting individual phase windings to a first or second voltage level (Fig. 1, introduction; page 1675),
the control system configured:
to measure a first rate of change of current (di_b(u_1); page 1678) in a first phase winding, of said plurality of phase windings, connected to the first voltage level (section III; equation (17b); di_b(u_1); page 1679);
to measure a second rate of change of current (di_c(u_1))  in a second, different phase winding connected to the second voltage level (section III; equation (17b); di_c(u_1); page 1679);
to measure a third rate of change of current (di_b(u_1)) in a third, different phase winding connected to the second voltage level (section III; first row of Table III discloses multiple rate of change signals obtained; page 1679);
to calculate a difference between the first rate of change of current and the sum of the second and third rates of change of current (section III; equation (17b); page 1679) to obtain an improved measurement of the first rate of change of current (section III; equations 18a-18c and Table III discloses multiple rate of change signals obtained; page 1679); and
to use the improved measurement to obtain data related to a position of the rotor (section IV, part C; Fig. 9; page 1681).

Re claim 50, Holtz teaches an electrical motor comprising the control system of claim 38 (introduction; Fig. 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz J et al. "Sensorless aquisition of the rotor position angle for induction motors with arbitrary stator windings", Industry Applications conference, 2004. 39th IAS Annual Meeting. Conference Record of the 2004 IEEE Seattle, WA, USA 3-7 OCT. 2004, Piscataway, NJ, USA, IEEE, vol. 2, 3 October 2004 (2004-10-03), pages 1321-1328, XP010735176, DOI: 10.1109/IAS.2004.1348584; ISBN: 978-07803-8486-6 as applied to claim 38 above, and further in view of Rezaee Morteza et al. "Real-time measurement of d- and q- axis currents using Rogowski coil", 2015 NORTH AMERICAN POWER SYMPOSIUM (NAPS), IEEE, 4 October 2015 (2015-10-04), pages 1-5, XP032816393, DOI: 10.1109/NAPS.2015.7335257.

Re claim 43, Holtz teaches the control system of claim 38, comprising:
but fails to explicitly teach a first Rogowski coil arranged such that the current in the first phase winding passes through the first Rogowski coil;
a second Rogowski coil arranged such that the current in the second phase winding passes through the second Rogowski coil; and
a differential amplifier connected to the first and second Rogowski coils, in order to calculate the difference between the first and second rate of change of current.
Rezaee teaches (Figure 3) a first Rogowski coil arranged such that the current in the first phase winding passes through the first Rogowski coil (Fig. 3; section IV; part A);
a second Rogowski coil arranged such that the current in the second phase winding passes through the second Rogowski coil (Fig. 3; section IV; part A); and
a differential amplifier connected to the first and second Rogowski coils, in order to calculate the difference between the first and second rate of change of current (Fig. 6 and 7; section IV; part A).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the coils of Holtz with the Rogowski coils of Rezaee to provide direct measurements of the currents through a non-magnetic current sensor (see Rezaee; abstract).

Re claim 44, Holtz in view of Rezaee teaches the control system of claim 43, further comprising:
a third Rogowski coil arranged such that the current in the third phase winding (see Rezaee; Fig. 3; section IV; part A), passes through the third Rogowski coil in order to measure a third rate of change of current (see Rezaee; section IV; part A); and
a second differential amplifier connected to the first and third Rogowski coils, in order to calculate the difference between the first and third rate of change of current (see Rezaee; Fig. 6 and 7; section IV; part A).

Re claim 45, Holtz teaches the control system of claim 44, wherein the system is configured to measure the third rate of change of current when the third phase winding is connected to the first voltage level (see Holtz; section III; equations 18a-18c and Table III discloses multiple rate of change signals obtained; page 1679).

Re claim 46, Holtz teaches the control system of claim 44, comprising a third differential amplifier connected to the second and third Rogowski coils (see Rezaee; Fig. 6 and 7; section IV; part A), in order to calculate the difference between the second and third rate of change of current (see Rezaee; Fig. 6 and 7; section IV; part A).

Re claim 47, Holtz teaches the control system of claim 43, wherein the or each differential amplifier is an operational amplifier (see Rezaee; Fig. 6 and 7; section IV; part A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846